WILHOIT, Judge,
concurring in part and dissenting in part.
I concur in the majority opinion insofar as it appears to affirm the jury’s verdict; however, I respectfully dissent from its treatment of the abandonment question because I do not believe there was sufficient evidence produced at trial to create a jury question as to the abandonment of the antenuptial agreement. The appellant has referred us to no evidence in the record which shows that the parties intended by their contract to preclude the decedent from managing the appellant’s property and business affairs with her permission. There was no evidence showing that the appellant considered the decedent’s management of her property a.s anything contrary to their agreement. The agreement itself would not seem to preclude the appellant from permitting her husband to act as her agent in the management of her property, and the parties apparently did not interpret it to do otherwise. There was just not enough evidence to establish that the decedent failed to carry out any terms of the agreement with actual or constructive knowledge of their proper interpretation. See Harlin v. Harlin, 261 Ky. 414, 87 S.W.2d 937 (1935).
Even if the majority is correct as to the question of abandonment, the new trial which it orders should be limited to that question alone.